      CASE 0:17-cr-00301-WMW-DTS Doc. 395 Filed 12/14/20 Page 1 of 15




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                            Case No. 17-cr-0301 (WMW/DTS)

                            Plaintiff,
                                              ORDER DENYING DEFENDANT’S
      v.                                      MOTION FOR COMPASSIONATE
                                                       RELEASE
Domonick Deshay Wright (1),

                            Defendant.


      This matter is before the Court on Defendant Domonick Deshay Wright’s motion

for compassionate release from custody pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

(Dkt. 381.) Wright asks the Court to reduce his 120-month prison sentence to time-

served and impose a term of supervised release that includes a home-confinement

condition due to the dangers posed by COVID-19. Plaintiff United States of America

opposes Wright’s motion. For the reasons addressed below, Wright’s motion is denied.

                                     BACKGROUND

      Wright pleaded guilty to one count of conspiracy to possess firearms in

furtherance of a drug-trafficking crime in February 2019. This Court sentenced Wright in

October 2019 to 120 months’ imprisonment. Wright currently is incarcerated at the

Federal Correctional Institution in Oxford, Wisconsin (FCI Oxford), and is projected to

be released on May 21, 2028.

      Wright submitted a compassionate-release request to the Federal Bureau of

Prisons (BOP), which the BOP denied on April 15, 2020. On July 24, 2020, Wright filed
      CASE 0:17-cr-00301-WMW-DTS Doc. 395 Filed 12/14/20 Page 2 of 15




a pro se motion for compassionate release with the Court. Wright argues that, in light of

the ongoing COVID-19 pandemic, his health is at high risk because he “is severely obese

and feels he has mild depression with [an] eating disorder.” Wright also contends that

compassionate release is warranted because he is a nonviolent offender who poses no

danger to the community and he has demonstrated rehabilitation.

      The Court appointed counsel on October 28, 2020, to represent Wright in

connection with his compassionate-release motion. Thereafter, Wright’s court-appointed

counsel filed a supplemental memorandum in support of Wright’s compassionate-release

motion, which includes additional arguments and evidence that are consistent with

Wright’s pro se arguments and pertain to Wright’s obesity and the current conditions at

FCI Oxford. Wright seeks a reduction of his prison sentence to time-served and, if

necessary, the imposition of a term of supervised release that includes a home-

confinement condition. The United States opposes Johnson’s motion.

                                      ANALYSIS

      I.     Legal Standard

      A district court “may not modify a term of imprisonment once it has been imposed”

except pursuant to specific statutory exceptions.        18 U.S.C. § 3582(c).        The

compassionate-release provision of the First Step Act is one such statutory exception.

See 18 U.S.C. § 3582(c)(1)(A). Section 603(b) of the First Step Act amends 18 U.S.C.

§ 3582 and allows a defendant to petition a district court directly for compassionate




                                           2
       CASE 0:17-cr-00301-WMW-DTS Doc. 395 Filed 12/14/20 Page 3 of 15




release. First Step Act of 2018 (FSA), Pub. L. No. 115-391, § 603(b), 132 Stat. 5194,

5239 (2018).1

       A district court may reduce a defendant’s term of imprisonment if it finds that

“extraordinary and compelling reasons warrant such a reduction” and “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A)(i), (ii). A district court also must consider the sentencing

factors set forth in 18 U.S.C. § 3553(a) “to the extent that they are applicable.” Id.

§ 3582(c)(1)(A). Congress has authorized the Sentencing Commission to “describe what

should be considered extraordinary and compelling reasons for sentence reduction,

including the criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t).

       The Sentencing Commission’s policy statement addressing sentence reductions

under Section 3582(c)(1)(A) provides that a district court may reduce a defendant’s term

of imprisonment after considering Section 3553(a) factors if the court finds that

(1) extraordinary and compelling reasons warrant the reduction; (2) the defendant is not a

danger to the safety of any other person or to the community, as provided in 18 U.S.C.

§ 3142(g); and (3) “the reduction is consistent with this policy statement.”            U.S.

Sentencing Guidelines Manual (U.S.S.G.) § 1B1.13.            The Sentencing Commission

defines “extraordinary and compelling reasons” to include (1) medical conditions that


1
       A defendant may move the district court for a sentence reduction only after first
exhausting all administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a
request by the warden of the defendant’s facility, whichever is earlier. 18 U.S.C.
§ 3582(c)(1)(A). The record reflects, and the United States does not dispute, that Wright
has satisfied this exhaustion requirement.


                                             3
      CASE 0:17-cr-00301-WMW-DTS Doc. 395 Filed 12/14/20 Page 4 of 15




substantially diminish the ability of the defendant to provide self-care in prison and from

which he or she is not expected to recover, (2) age-related deterioration of physical or

mental health, (3) family circumstances, and (4) other extraordinary and compelling

reasons that exist either separately or in combination with the previously described

categories. Id., cmt. 1(A)–(D).

      The burden rests with the defendant to show that he or she is entitled to a sentence

reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016). District courts

consider three factors when evaluating a compassionate-release motion: (1) whether

extraordinary and compelling reasons warrant a sentence reduction; (2) whether a

sentence reduction is consistent with the Sentencing Commission’s policy statement,

including whether the prisoner is a danger to the safety of any other person or to the

community; and (3) whether any sentencing factors articulated in 18 U.S.C. § 3553(a), to

the extent they are applicable, weigh in favor of a sentence reduction. United States v.

Bellamy, No. 15-165(8) (JRT/LIB), 2019 WL 3340699, at *2, *5 (D. Minn. July 25,

2019); U.S.S.G. § 1B1.13.

      II.    Extraordinary and Compelling Reasons

      Wright contends that his severe obesity, together with the ongoing COVID-19

pandemic and the current conditions at FCI Oxford, demonstrates extraordinary and

compelling reasons that warrant a reduction in his sentence.2 The United States disagrees.



2
      In his pro se motion, Wright also contends that he might suffer from mild
depression and an eating disorder. But he neither substantiates these allegations with
evidence nor demonstrates how these health conditions increase his susceptibility to


                                            4
      CASE 0:17-cr-00301-WMW-DTS Doc. 395 Filed 12/14/20 Page 5 of 15




      An inmate’s medical conditions can, without more, prove sufficiently extraordinary

and compelling to justify a sentence modification. See U.S.S.G. § 1B1.13 cmt. 1(A)

(providing that extraordinary and compelling reasons may exist if the defendant’s

medical conditions are “serious and advanced . . . with an end of life trajectory” or are

serious enough that they “substantially diminish[ ] the ability of the defendant to provide

self-care” within the facility and “from which he or she is not expected to recover”). An

inmate’s serious medical condition “in combination with” additional reasons also may

justify a sentence reduction. U.S.S.G. § 1B1.13 cmt. 1(D).

      Courts that have considered compassionate-release motions in the context of the

COVID-19 pandemic have required an inmate to demonstrate both a “particularized

susceptibility to the disease and a particularized risk of contracting the disease at his

prison facility.” United States v. Feiling, 453 F. Supp. 3d 832, 841 (E.D. Va. 2020)

(collecting cases); accord United States v. Reiter, No. 18-37(2) (ADM), 2020 WL

6136124, at *2 (D. Minn. Oct. 19, 2020) (same). The “mere existence of COVID-19 in

society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP’s statutory role,

and its extensive and professional efforts to curtail the virus’s spread.” United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020). The Court addresses, in turn, whether Wright

has demonstrated a particularized susceptibility to COVID-19 and a particularized risk of

contracting COVID-19 at FCI Oxford.


COVID-19. As such, the Court limits its analysis to Wright’s arguments pertaining to
obesity.


                                            5
      CASE 0:17-cr-00301-WMW-DTS Doc. 395 Filed 12/14/20 Page 6 of 15




      A.     Particularized Susceptibility

      Wright contends that he is particularly susceptible to COVID-19 because he is

severely obese. The United States does not dispute that Wright is severely obese or that

obesity is an increased risk factor for COVID-19.

      According to the Centers for Disease Control and Prevention (CDC), adults of any

age who have “certain underlying medical conditions are at increased risk for severe

illness from the virus that causes COVID-19.” CDC, People with Certain Medical

Conditions (Dec. 1, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html. These underlying medical conditions

include “Obesity,” defined by the CDC as a body mass index (BMI) of at least 30 but less

than 40, and “Severe Obesity,” defined as a BMI of 40 or higher. Id. Wright relies on

BOP records confirming that, on January 8, 2020, Wright’s BMI measured 40.3. The

United States concedes that, although this measurement was taken nearly a year ago,

there is no indication that Wright has lost weight since then. With a BMI of 40.3, Wright

is at the low end of the CDC’s “Class 3” category of obesity and, therefore, is considered

severely obese.3

      It is undisputed that Wright’s severe obesity increases his risk of developing severe

illness from COVID-19 if he were to become infected. But the Court must determine,

not whether Wright is at an increased risk, but whether the nature and degree of that risk

3
       The CDC divides obesity into three categories: Class 1 obesity (BMI of at least 30
but less than 35), Class 2 obesity (BMI of at least 35 but less than 40), and Class 3 or
“severe” obesity (BMI of 40 or higher). See United States v. Scott, No. 3:03-cr-343-J-
32PDB, 2020 WL 6152640, at *1 n.3 (M.D. Fla. Oct. 20, 2020) (citing CDC, Defining
Adult Overweight and Obesity, https://www.cdc.gov/obesity/adult/defining.html).


                                             6
      CASE 0:17-cr-00301-WMW-DTS Doc. 395 Filed 12/14/20 Page 7 of 15




is sufficiently extraordinary and compelling to warrant release from prison. Although

some district courts have concluded that obesity is an extraordinary and compelling

reason that warrants release during the COVID-19 pandemic, other district courts have

concluded that it is not. See, e.g., United States v. Campanella, No. 18-cr-00328-PAB-12,

2020 WL 4754041, at *3 (D. Colo. Aug. 17, 2020) (collecting cases). Courts also have

recognized that the COVID-19 risks associated with obesity increase based on the

severity of an individual’s obesity. See, e.g., United States v. Perkins, No. 14-cr-104-

LM-1, 2020 WL 4783558, at *4 (D.N.H. Aug. 18, 2020) (citing recent scientific studies

and observing that “the higher a person’s BMI is, the greater the risk that COVID-19 will

prove fatal for that person”). And “[t]he more underlying medical conditions someone

has, the greater their risk is for severe illness from COVID-19.” CDC, People with

Certain Medical Conditions (Dec. 1, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html.

      Courts in this District repeatedly have concluded that obesity is not necessarily

sufficient to demonstrate an extraordinary and compelling reason that would warrant a

sentencing reduction. See, e.g., United States v. Garcia, No. 10-275 (02) (MJD), 2020

WL 5500455, at *2 (D. Minn. Sept. 11, 2020) (concluding that 51-year-old defendant’s

obesity did not demonstrate extraordinary and compelling reasons); United States v.

Smith, No. 16-169 (04) (MJD), 2020 WL 5424858, at *1 (D. Minn. Sept. 10, 2020)

(concluding that 48-year-old defendant’s obesity and diabetes did not demonstrate

extraordinary and compelling reasons); United States v. Hennessey, No. 18-304

(JRT/KMM), 2020 WL 4209020, at *1 (D. Minn. July 22, 2020) (concluding that 57-


                                           7
      CASE 0:17-cr-00301-WMW-DTS Doc. 395 Filed 12/14/20 Page 8 of 15




year-old defendant’s obesity did not demonstrate extraordinary and compelling reasons);

United States v. Edison, No. 12-225 (DWF) 2020 WL 3871447, at *3 (D. Minn. July 9,

2020) (concluding that 47-year-old defendant’s BMI of 35.4 “fails to meet the demanding

standard for compassionate release”). As recently as October 2020, a court in this

District denied a motion for compassionate release involving an inmate at FCI Oxford

who suffers from both obesity and asthma. United States v. Capehart, No. 14-344-4

(JRT/TNL), 2020 WL 6119998, at *2 (D. Minn. Oct. 16, 2020). In that case, the court

recognized that the defendant’s medical conditions put him at an increased risk. Id. But

the court also observed that obese inmates can reduce those risks by following CDC

recommendations to “continue to take medications for underlying conditions, maintain

social distancing precautions, follow their health plans, and remain in contact with

healthcare providers if they develop symptoms.” Id.

       By contrast, when courts in this District have concluded that extraordinary and

compelling reasons exist, the defendants in those cases often have demonstrated the

existence of COVID-19 risk factors that are substantially more severe than those

established here by Wright. See, e.g., United States v. McElrath, No. 3-cr-235 (JNE) (1),

2020 WL 5423067, at *2 (D. Minn. Sept. 10, 2020) (concluding that 58-year-old

defendant demonstrated extraordinary and compelling reasons based on obesity together

with eight other “serious physical or medical condition[s]”); United States v. Bennett, No.

15-260(10) (PAM/TNL), 2020 WL 3638696, at *1 (D. Minn. July 6, 2020) (concluding

that 56-year-old defendant demonstrated extraordinary and compelling reasons based on




                                            8
       CASE 0:17-cr-00301-WMW-DTS Doc. 395 Filed 12/14/20 Page 9 of 15




a BMI “approaching 40” combined with Type 2 diabetes, high blood pressure,

hyperlipidemia, and hyperthyroidism).

       Because COVID-19 poses a general threat to every non-immune person, the

general risks arising from the existence of the COVID-19 pandemic cannot, without more,

provide a basis for a sentence reduction. See Raia, 954 F.3d at 597. Wright’s severe

obesity unquestionably puts him at a higher risk than some segments of the population.

However, his BMI of 40.3 is only slightly above the threshold to be considered severe.

Moreover, he is otherwise healthy, presenting no evidence of other medical conditions

that the CDC has identified as risk factors relevant to COVID-19. And he is 32 years old,

which is far below the five highest-risk age categories as defined by the CDC. See CDC,

Older Adults (Dec. 13, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/older-adults.html (observing that “the risk for severe illness with COVID-19

increases with age,” the “greatest risk for severe illness from COVID-19 is among those

aged 85 or older,” and “people in their 50s are at higher risk for severe illness than people

in their 40s,” whereas “people in their 60s or 70s are, in general, at higher risk for severe

illness than people in their 50s”). Without more, Wright’s obesity is insufficient to

demonstrate the extraordinary and compelling reasons necessary to warrant reducing his

sentence.

       B.     Particularized Risk at FCI Oxford

       Wright also contends that he has a particularized risk of contracting COVID-19 at

FCI Oxford, arguing that a recent outbreak of COVID-19 at that facility demonstrates this

particularized risk.


                                             9
      CASE 0:17-cr-00301-WMW-DTS Doc. 395 Filed 12/14/20 Page 10 of 15




       Courts in this District have denied motions for compassionate release when the

evidence demonstrates that the BOP facility at issue has instituted COVID-19 policies to

keep prisoners reasonably safe, the BOP facility has been successful at preventing the

spread of the virus, and the defendant’s ability to provide self-care is not substantially

diminished. See, e.g., United States v. McKee, No. 18-219 (PAM), 2020 WL 5269969, at

*2 (D. Minn. Sept. 4, 2020) (denying motion for compassionate release despite

defendant’s serious medical conditions, including obesity, when 84 inmates had tested

positive for COVID-19 and three had died, but the BOP facility had implemented

COVID-19 policies such that “cases appear to be remaining stable or improving”);

United States v. Bledsoe, No. 19-cr-00036 (SRN/HB), 2020 WL 4559424, at *4 (D. Minn.

Aug. 7, 2020) (denying motion for compassionate release despite defendant’s diabetes,

obesity, and hypertension because BOP facility appeared to have been “largely successful

at stopping the spread of the virus”).

       It is undisputed that the BOP has implemented numerous measures to prevent and

mitigate COVID-19 outbreaks within its facilities. These measures include limiting

social visits, legal visits and inmate facility transfers; requiring enhanced staff health

screening and temperature checks; implementing coronavirus-specific protocols, such as

screening new inmates, quarantining asymptomatic inmates with exposure risk factors,

and isolating and testing symptomatic inmates with exposure risk factors; and modifying

operations to maximize social distancing and limit group gatherings. See BOP, BOP

Modified Operations, https://www.bop.gov/coronavirus/covid19_status.jsp (last visited

Dec. 14, 2020). In addition, FCI Oxford has implemented more specific procedures.


                                           10
      CASE 0:17-cr-00301-WMW-DTS Doc. 395 Filed 12/14/20 Page 11 of 15




These procedures include limiting social visits, prohibiting physical contact during visits,

cleaning and disinfecting visiting rooms between visits, and requiring the use of face

coverings and social distancing.     See FCI Oxford, COVID-19 Visiting Procedures,

https://www.bop.gov/locations/institutions/oxf/OXF_visiting_procedures_covid19_2020

1203.pdf (last visited Dec. 14, 2020). And FCI Oxford’s website currently indicates that

the facility has suspended all visiting until further notice—presumably in response to the

recent increase in COVID-19 infections at that facility.

       Several district courts recently have denied motions for compassionate release

involving FCI Oxford, citing indications that FCI Oxford has demonstrated its ability to

effectively protect inmates against the spread of COVID-19. See, e.g., United States v.

Villasenor, No. 03 CR 0689(-02), 2020 WL 7129368, at *5 (N.D. Ill. Dec. 4, 2020)

(observing that historical data “shows steep growth in coronavirus cases at FCI-Oxford in

October and November 2020 followed by what appears to be improvement in active

cases”); United States v. Lawson, No. 1:13-CR-4-HAB, 2020 WL 6867175, at *4 (N.D.

Ind. Nov. 23, 2020) (rejecting defendant’s argument that BOP’s COVID-19 mitigation

and safety efforts at FCI Oxford are insufficient); United States v. Walker, No. 13-cr-

30042-001, 2020 WL 6363841, at *2 (C.D. Ill. Oct. 29, 2020) (observing that, although

FCI Oxford was reporting 67 inmates and 15 staff members infected with COVID-19,

“the facility has made strides in combating the disease as 526 inmates and 29 staff

members have recovered from . . . COVID-19”). These conclusions are consistent with

publicly available information and the record evidence in this case as to the efforts of the

BOP and FCI Oxford.


                                            11
      CASE 0:17-cr-00301-WMW-DTS Doc. 395 Filed 12/14/20 Page 12 of 15




         Although Wright does not dispute that FCI Oxford has implemented protocols to

address the COVID-19 risks, he contends that these protocols are inadequate to protect

him. Wright contends that the protocols FCI Oxford has implemented “do not mitigate

against the risk for asymptomatic carriers, or for those who express some symptoms, but

not fever.” This observation may be true. But Wright’s arguments demonstrate only that

FCI Oxford’s procedures are not perfect, not that FCI Oxford’s procedures are reckless,

unreasonable, unsuccessful, or otherwise deficient.      Wright does not identify any

particular COVID-19 safety measure in place at FCI Oxford that is improper,

unreasonable, or not being followed by prison staff, nor does he identify any additional

safety measures that reasonably could be implemented but have not been.

         Rather than identifying any flaws in FCI Oxford’s COVID-19 safety protocols,

Wright relies solely on the recent prevalence of COVID-19 infections at FCI Oxford. It

is undisputed that an increase in COVID-19 infections at FCI Oxford has occurred in

recent weeks. When Wright filed his supplemental memorandum of law on November 6,

2020, the BOP reported that FCI Oxford had nine active cases of COVID-19 among

inmates and nine active cases of COVID-19 among prison staff.             Those numbers

remained nearly unchanged when the United States filed its response memorandum of

law on December 2, 2020. Currently, however, the BOP reports 145 active cases of

COVID-19 among inmates at FCI Oxford and five active cases of COVID-19 among

prison     staff   at   FCI    Oxford.       See    BOP,     COVID-19       Coronavirus,

https://www.bop.gov/coronavirus/ (last visited Dec. 14, 2020).




                                           12
      CASE 0:17-cr-00301-WMW-DTS Doc. 395 Filed 12/14/20 Page 13 of 15




      “The mere presence of COVID-19 in a particular prison cannot justify

compassionate release—if it could, every inmate in that prison could obtain release.”

United States v. Bowman, No. 08-CR-10086, 2020 WL 5569584, at *2 (C.D. Ill. Sept. 17,

2020) (internal quotation marks omitted).          “Rather, a prisoner [may] satisfy the

extraordinary and compelling reasons requirement by showing that his particular

institution is facing a serious outbreak of COVID-19 infections, the institution is unable

to successfully contain the outbreak, and his health condition places him at significant

risk of complications should he contract the virus.”         Id. (internal quotation marks

omitted). Here, Wright has shown that his particular institution is facing a serious

outbreak of COVID-19 infections, with active cases among inmates increasing from 10 to

145 within the span of a week.

      Wright has not shown, however, that the recent outbreak at FCI Oxford

demonstrates that FCI Oxford is unable to successfully contain the outbreak. Recent data

from FCI Oxford is instructive.     Notably, although FCI Oxford reported 67 active

COVID-19 infections among inmates on October 29, see Walker, 2020 WL 6363841 at

*2, that number had decreased to 9 active cases by November 6 according to Wright’s

supplemental memorandum of law, and that number further decreased to 1 active case by

November 23, see Lawson, 2020 WL 6867175, at *3. In addition, the BOP reports that

FCI Oxford has had zero COVID-19 deaths among inmates or staff and that 592 inmates

and 66 prison staff members at FCI Oxford have recovered from COVID-19 since the

beginning    of    the    pandemic.          See      BOP,     COVID-19      Coronavirus,

https://www.bop.gov/coronavirus/ (last visited Dec. 14, 2020). Moreover, Wright has


                                           13
      CASE 0:17-cr-00301-WMW-DTS Doc. 395 Filed 12/14/20 Page 14 of 15




presented no particularized evidence that any inmate at FCI Oxford has required

hospitalization or experienced severe illness attributable to COVID-19. These factors,

viewed together, demonstrate that FCI Oxford has been successful at containing sudden

outbreaks and keeping inmates reasonably safe.

       Wright also has not demonstrated that “his health condition places him at

significant risk of complications should he contract the virus.” Bowman, 2020 WL

5569584, at *2 (emphasis added) (internal quotation marks omitted). Instead, for the

reasons addressed above in Part II.A. of this Order, Wright has demonstrated only that he

is at an increased risk compared to some segments of the population. Wright’s obesity,

without more, does not establish a sufficiently significant risk of developing

complications such that a sentencing reduction is warranted.

       The Court is mindful of the seriousness of COVID-19 and is in no way attempting

to minimize the risks and concerns that Wright has identified.           Nor is the Court

downplaying Wright’s efforts at rehabilitation, which are commendable.           However,

Wright has not met his burden to establish that extraordinary and compelling reasons

warrant his release because he has not shown either a particularized susceptibility to

COVID-19 or a particularized risk of contracting COVID-19 at FCI Oxford.4 In light of

these conclusions, the Court need not address whether Wright is a danger to the safety of

any other person or to the community.

4
        Moreover, the Court considered the Section 3553(a) factors when it sentenced
Wright approximately fourteen months ago. See 18 U.S.C. § 3553(a). Wright has not
identified a change in circumstances relevant to any aspect of those factors that would
alter the Court’s determination that the sentence imposed is sufficient but not greater than
necessary to fulfill the statutory sentencing purposes. See id.


                                            14
     CASE 0:17-cr-00301-WMW-DTS Doc. 395 Filed 12/14/20 Page 15 of 15




                                       ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED that Defendant Domonick Deshay Wright’s motion for

compassionate release from custody, (Dkt. 381), is DENIED.


Dated: December 14, 2020                             s/Wilhelmina M. Wright
                                                     Wilhelmina M. Wright
                                                     United States District Judge




                                          15
